Case 07-11047-CSS Doc 11471 Filed 11/14/18 Page 1 of 24

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

xX
In te: : Chapter 11
AMERICAN HOME MORTGAGE HOLDINGS, INC., Case No. 07-11047 (CSS)
a Delaware corporation, ef al., :

Jointly Administered
Debtors.
x
AFFIDAVIT OF SERVICE

 

STATE OF DELAWARE __ )
) 8s
NEW CASTLE COUNTY _ )

Debbie Laskin, being duly sworn according to law, deposes and says that she is
employed by the law firm of Young Conaway Stargatt & Taylor, LLP, counsel to the Plan Trust
in the above-captioned case, and that on November 1, 2018, she caused a copy of the following
to be served as indicated upon the parties identified on the attached service list:

Verified Final Report [D.I. 11466]

hh. Khu

Debbie Laskin

SWORN TO AND SUBSCRIBED before me this ys. of November

Ly

Notary Public.
MELISSA L. ROMANO :
NOTARY PUBLIC
STATE OF DELAWARE,
My Commission Expires June’S, 2022

066585.1001
01:15604776.1

 
Case 07-11047-CSS

A.G. Edwards & Sons, Inc.

Attn: Jonathan Griffith

2801 Market Street, 9th Fl, F Bldg.
St. Louis, MO 63103

First Class Mail

Derek C. Abbott, Esq.

Morris Nichols Arsht & Tunnellmargot
Wilmington, DE 19899

(Merrill Lynch)

Hand Delivery

Ms. Karen D. Adams

Attn: Lorraine Gonzalez, Tax Collector Clerk I
Merced County Tax Collector

2222 "M" Street

Merced, CA 95340

(Merced County Tax Collector)

First Class Mail

Ana Alfonso, Esq.

Willkie Farr & Gallagher LLP
787 Seventh Avenue

New York, NY 10019

(Bank of America)

First Class Mail

Jonathan Alter, Esq
Bingham McCutchen
One State Street
Hartford, CT 06103
(Travelers)

First Class Mail

Rick B. Antonoff, Esq.
Clifford Chance

31 West 52nd Street
New York, NY 10019
(UBS Securities)
First Class Mail

Stuart J. Miller

Lankenau & Miller, LLP

132 Nassau Street, Suite 1100
New York, NY 10038

First Class Mail

Doc 11471 Filed 11/14/18 Page 2 of 24

SERVICE LIST

Geoffrey Aaronson

100 SE 2nd St., 27th Fl

Miami, FL 33131

Craven-Shaffer North Bay Village
First Class Mail

Benjamin C. Ackerly, Esq

Jason W. Harbour, Esq.

Hunton & Williams

Riverfront Plaza, East Tower, 951 East Byrd Street
Richmond, VA 23219

(Calyon)

First Class Mail

David G. Aelvoet, Eslaryeaq.

Linebarder Goggan Blair & Sampson, LLP
711 Navarro, Suite 300

San Antonio, TX 78205

(Bexar County)

First Class Mail

Elihu E. Allinson, III, Esq.

Sullivan - Hazeltine - Allinson LLC
901 Market Street, Suite 1300
Wilmington, DE 19801

(Norman Loftis)

Hand Delivery

Gil Quentin Alvarez
542 Mount Argyll Court
Apopka, FL 32712
First Class Mail

Lee S Attanasio, Esq.
Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019
(Morgan Stanley)
First Class Mail

William Jeff Barnes

1515 N. Federal Highway, Suite 300
Boca Raton, FL 33432

(Laura Beall)

First Class Mail

 
Case 07-11047-CSS

Brett Barragate, Esq.

Jones Day

901 Lakeside Avenue, North Point
Cleveland, OH 44114

(WLR Recovery)

First Class Mail

Christopher R. Belmonte, Esq.

Pamela A. Bosswick, Esq.

Satterlee Stephens Burke & Burke LLP
230 Park Avenue

New York, NY 10169

(Moody)

First Class Mail

Harold Berzow, Esq.
Ruskin Moscou Faltischek
East Tower, 15th Fl

1425 RexCorp Plaza
Uniondale, NY 11556
(Waldner)

First Class Mail

Brian W. Bisignani

Post & Schell, PC

17 North 2nd Street, 12th Floor
Harrisburg, PA 17101-1601
(AON Consulting)

First Class Mail

Pamela Bosswick, Esq.

Satterlee Stephens Burke & Burke
230 Park Avenue

New York, NY 10169

(7th Rej Motion)

First Class Mail

Ms. Linda Boyle

Time Warner Telecom Inc.

10475 Park Meadows Drive, #400
Littleton, CO 80124

(Time Warner Telecom Inc.)
First Class Mail

Doc 11471 Filed 11/14/18 Page 3 of 24

Michael J. Barrie

Richard A. Barkasy

Schnader Harrison Segal & Lewis LLP
824 N. Market St., Suite 1001
Wilmington, DE 19801

(Liberty Property)

Hand Delivery

Stuart Berman, Esq.

Schriffin Barroway Topaz & Kessler, LLP
280 King of Prussia Road

Radnor, PA 19087

(Institutional Investors Group)

First Class Mail

Karen C. Bifferato, Esq

Connolly Gallagher LLP

The Brandywine Building

1000 West Street, 14 FI

Wilmington, DE 19801

Wells Fargo, Washington Mutual, Inland US Management, LLC
Hand Delivery

J. William Boone, Esq.
Bess Parrish, Esq.

Alston & Bird LLP

1201 West Peachtree Street
Atlanta, GA 30309
(LaSalle Bank)

First Class Mail

William P. Bowden, Esq.
Amanda M. Winfree, Esq.

Don Beskrone, Esq.

Benjamin W. Keenan, Esq.
Ashby & Geddes, P.A.

500 Delaware Avenue, 8th Floor
P.O. Box 1150

Wilmington, DE 19899

(UBS Securities LLC; Morgan Stanley; CIFG; Lehman)
(DB Structured)

Hand Delivery

James T. Brako

Governmental Center

Tax Collector Palm Beach County
301 North Olive Avenue, 3rd Floor
P.O. Box 3715

West Palm Beach, FL 33402-3715
(Amme Gannon)

First Class Mail

 
Case 07-11047-CSS

Gregory A. Bray, Esq.

Fred Neufeld, Esq.

Milbank Tweed Hadley & McCloy, LLP
601 South Figueroa Street, 30th Floor
Los Angeles, CA 90017

(ABN AMRO Bank)

First Class Mail

Lia Brooks, Esq.

Patterson Belknap Webb & Tyler LLP
1133 Avenue of the Americas

New York, NY 10036

First Class Mail

Paul S. Caruso, Esq
Sidley Austin LLP
One South Dearborn
Chicago, IL 60603
Wells Fargo

First Class Mail

Juliet Buck

Nomura Credit & Capital, Inc.
309 W. 49" St.

New York, NY 10019
(Creditor Committee Member)
First Class Mail

Mary F. Caloway, Esq.

Buchanan Ingersoll & Rooney PC
1105 N. Market St.

Wilmington, DE 19801

(HSBC, HSI Asset)

Hand Delivery

John T. Carroll, U1, Esq.

Mark Felger, Esq.

Barry M. Klayman, Esq.

Cozen O'Connor

Chase Manhattan Center, Suite 1400
1201 N. Market Street

Wilmington, DE 19801

(Citibank, N.A., Triad Guaranty)
Hand Delivery

Doc 11471 Filed 11/14/18 Page 4 of 24

Barry E. Bressler

Schnader Harrison Segal & Lewis LLP
1600 Market St., Suite 3600
Philadelphia, PA 19103-7286

(Liberty Property)

First Class Mail

Mark A. Broude, Esq

John W. Weiss, Esq.

David Stewart, Esq.

Latham & Watkins LLP

885 Third Avenue, Suite 1000
New York, NY 10022

ORIX Capital Markets, LLC.
First Class Mail

Dean Brunel, Esq.

75 Central Street, Unit One
Somerville, MA 02143
(McPherson, Inc.)

First Class Mail

Michael G. Busenkeil

Womble Carlyle Sandridge & Rice, PLLC
222 Delaware Avenue, Suite 1501
Wilmington, DE 19801

(Calyon; Park National)

Hand Delivery

John Capitano

Kennedy Covington Lobdell & Hickman
214N. Tryon Street, 47th FI.

Charlotte, NC 28202

(NNN VF Four Resource Square, LLC)
First Class Mail

 
Case 07-11047-CSS

Chavez

66 Via Sonrisa

San Clemente, CA 92673
First Class Mail

Shawn M. Christianson
Buchalter Nemer P.C.

55 Second Street, 17th Floor
San Francisco, CA 94105-2126
(Oracle USA)

First Class Mail

Matthew A. Clemente, Esq.
Sidley Austin LLP

One South Dearborn St.
Chicago, IL 60603

(Societe Generale)

First Class Mail

Ronald L. Cohen, Esq.
Arlene Alves, Esq.
Seward & Kissel

One Battery Park Plaza
New York, NY 10004
(Citibank)

First Class Mail

Katherine A. Constantine, Esq.
Dorsey & Whitney, LLP

50 South Sixth Street, Suite 1500
Minneapolis, MN 55402

(U.S. Bank National Association)
First Class Mail

Doc 11471 Filed 11/14/18 Page 5 of 24

Ling Chow

Andrew Pickering
Robert Heller

Assured Guaranty

31 W. 52nd St., Floor 26
New York, NY 10019
First Class Mail

Joseph Cioffi, Esq.

Davis & Gilbert LLP

1740 Broadway

New York, NY 10019
(Alcone Marketing Group)
First Class Mail

Ronald L. Cohen, Esq.
Arlene Alves, Esq.
Seward & Kissel

One Battery Park Plaza
New York, NY 10004
(Citibank)

First Class Mail

Mark D. Collins, Esq

John H. Knight, Esq.

Richards, Layton & Finger, P.A.

One Rodney Square

P.O. Box 551

Wilmington, DE 19899

(ABN AMBRO Bank N.V., Federal Housing Finance Agency)
Hand Delivery

Nancy Connery, Esq.

Schoeman, Updike & Kaufman, LLP
551 5" Avenue, Rm. 1400

New York, NY 10176

STWB, Inc.

First Class Mail

Kelley Cornish, Esq.

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas

New York, NY 10019-6064

(Lehman; Bracebridge Capital)

First Class Mail

 
Case 07-11047-CSS

Sandra Selzer, Esq.

Greenberg Traurig

The Nemours Building

1007 North Orange Street, Suite 1200
Wilmington, DE 19801

(WLR Recovery)

Hand Delivery

Leo T. Crowley, Esq.
Margot Erlich, Esq.
Pillsbury Winthrop LLP
1540 Broadway

New York, NY 10036
(Bank of New York)
First Class Mail

Julius O. Curling, Esq.

Assistant Attorney General

State of Michigan, Department of Treasury
3030 W. Grand Boulevard, Suite 10-200
Cadillac Place

Detroit, MI 48202

(State of Michigan, Department of Treasury)
First Class Mail

Adam Currier, Esq.
258 Spielman Highway
PO Box 2033
Burlington, CT 06013
(Trister)

First Class Mail

Douglas Davis, Esq.

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas

New York, NY 10019-6064

(Lehman; Bracebridge Capital, LLC)

First Class Mail

Allan Diamond, Esq.
Christopher Provost, Esq.
Diamond McCarthy LLP
909 Fannin Street, 15th FI.
Two Houston Center
Houston, TX 77010
(B&M Management)
First Class Mail

Doc 11471 Filed 11/14/18 Page 6 of 24

Michael A. Cox, AG

Julius O. Curling, Assistant to the Attorney General
Cadillac Place

3030 W. Grand Blvd., Suite 10-200

Detriot, MI 48202

(State of Michigan Department of Treasury)

First Class Mail

Donna Culver, Esq.

Robert J. Dehney, Esq.

Morris, Nichols, Arsht & Tunnell

1201 N. Market Street

P.O. Box 1347

Wilmington, DE 19899-1347

(Financial Guaranty Insurance Co.; Assured Guaranty)
Hand Delivery

Teresa K.D. Currier, Esq.

Mary F. Caloway, Esq.

Buchanan Ingersoll & Rooney P.C.
1105 N. Market, Suite 500
Wilmington, DE 19801

(Societe Generale)

Hand Delivery

Vincent A. D'Agostino, Esq.
Lowenstein Sandler PC

65 Livingston Avenue
Roseland, NJ 07068-1791
AT&T Corp.

First Class Mail

Mary DeFalaise, Esq.

U.S. Department of Justice
1100 L St., NW, Room 10002
Washington, DC 20005
(GNMA)

First Class Mail

John Dillman, Esq.

Linebarger Goggan Blair & Sampson, LLP
PO Box 3064

Houston, TX 77253

(Harris County, Angelina County)

First Class Mail

 
Case 07-11047-CSS

Rosa Dominy

Bankruptcy Administration
IKON Financial Services
1738 Bass Road

P.O. Box 13708

Macon, GA 31208-3708
(IKON Financial Services)
First Class Mail

Dennis J. Drebsky, Esq

Nixon Peabody, LLP

437 Madison Avenue

New York, NY 10022

(Deutsche Bank, Plan Oversight Comm)
First Class Mail

J. Cory Falgowski, Esq

Reed Smith LLP

1201 Market Street, Suite 1500
Wilmington, DE 19801

(Federal Home Loan Mortgage Corp)
Hand Delivery

Bonnie Glantz Fatell, Esq.

David W. Carickhoff, Esq.

Blank Rome LLP

1201 Market Street, Suite 800

Wilmington, DE 19801

(Official Committee of Unsecured Creditors)
Hand Delivery

Mark E. Felger, Esq.

Jeffrey R. Waxman, Esq.

Cozen & O'Connor

1201 N. Market Street, Suite 1400
Wilmington, DE 19801

(Special Conflicts Counsel)

Hand Delivery

Lori Fife, Esquire

Howard B. Comet, Esq.
Ronit Berkovich, Esq.
Christopher J. Marcus, Esq.
Weil Gotshal & Manges, LLP
767 Fifth Avenue

New York, NY 10153
(CSFB)

First Class Mail

Doc 11471 Filed 11/14/18 Page 7 of 24

Kristi J. Doughty, Esq
McCabe Weisberg & Conway
1407 Foulk Road

Milton, DE 19968

(U.S. Bank National Asso.))
First Class Mail

Brett D. Fallon, Esq.

Morris James LLP

500 Delaware Avenue, Suite 1500
PO Box 2306

Wilmington, DE 19899
CitiMortgage, Inc.

Hand Delivery

Federal Trade Commission

601 New Jersey Avenue, NW, Suite 2122
Washington, DC 20580

First Class Mail

Dennis Kao, Esq.

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10018

(Bear Stearns Mortgage Capital Corp and EMC Mortgage Corp.)
First Class Mail

Stuart Finestone, Esq.

Finestone & Morris

3340 Peachtree Road, NE, Suite 2540 Tower Place
Atlanta, GA 30326

(Tower Place)

First Class Mail

 
Case 07-11047-CSS

Norman P. Fivel, Esq.
Assistant Attorney General
NYS Dept. of Law

The Capitol

Albany, NY 12224

(NY State Dept. of Taxation)
First Class Mail

Ray Fredericks

1600 Pacific Highway, Room 162
San Diego, CA 92101

First Class Mail

Samuel B. Garber

Assistant General Counsel

General Growth Management, Inc.,
110 N. Wacker

Chicago, IL 60606

First Class Mail

Alex Rovira, Esq.

Sidley Austin

39/F, Two International Finance Centre
Central, Hong Kong

(First Class Mail, International)

Neil M. Glassman, Esq.

The Bayard Firm

222 Delaware Avenue

Suite 900

Wilmington, DE 19801

(Bracebridge Capital, LLC; Natixis; Lehman)
Hand Delivery

Marcia L. Goldstein, Esquire
Lori Fife, Esquire

Ronit Berkovich, Esq.

Weil Gotshal & Manges, LLP
767 Fifth Avenue

New York, NY 10153
(CSFB)

First Class Mail

Doc 11471 Filed 11/14/18 Page 8 of 24

J. David Folds, Esq.

McKenna Long & Aldridge LLP

1900 K. Street, NW

Washington, DC 20006

(Kingstowne Office Building K LLC; Boston Properties Limited
Partnership)

First Class Mail

Susan R. Fuertes, Esq.

14910 Aldine-Westfield Road
Houston, TX 77032

Aldine Independent School District
First Class Mail

Flora Garcia

Office the Tax Collector

940 west Main Street, Suite 106
El] Centro, CA 92243

(Imperial County)

First Class Mail

Barry G. Glaser, Esq.

Steckbauer Weinhart Jaffee, LLP

333 S. Hope St., Suite 3600

Los Angeles, CA 90071

(Los Angeles County Tax Collector & Tax Assessor's Office)
First Class Mail

Alex Rovira, Esq.

Sidley Austin

787 Seventh Avenue

New York, NY 10019

(JPM Litigation Defendants)
First Class Mail

Eric Gorman, Esq

Felicia Perlman, Esq.

Skadden Arps Slate Meagher & Flom LLP
155 N. Wacker Drive, Suite 2700
Chicago, IL 60606

(Waterfield Shareholders)

First Class Mail

Robert E. Greenberg, Esq.

Friedlander, Misler, Sloan, Kletzkin & Ochsman, PLLC
§335 Wisconsin Ave. NW Suite 600

Washington, DC 20015

Realty Associates Fund VII, L.P.

First Class Mail

 
Case 07-11047-CSS

Stefanie Birbrower Greer, Esq.
King & Spalding LLP

1185 Avenue of the Americas
New York, NY 10036

(CIFG)

First Class Mail

Brian Guiney, Esq.

Patterson Belknap Webb & Tyler LLP
1133 Avenue of the Americas

New York, NY 10036

First Class Mail

Kurt F. Gwynne, Esq

Reed Smith LLP

1201 N. Market Street, Suite 1500
Wilmington, DE 19801
(Homeward Residential)

Hand Delivery

Lee Harrington, Esq.
Nixon Peabody, LLP
437 Madison Avenue
New York, NY 10022
(Deutsche Bank)
First Class Mail

Matthew Helland, Esq.

Nichols Kaster & Anderson

80 South 8th Street, SUite 4600
Minneapolis, MN 55402

First Class Mail

William A. Hazeltine, Esq.
Sullivan - Hazeltine - Allinson
901 Market Street, Suite 1300
Wilmington, DE 19801
(MERS)

Hand Delivery

Doc 11471 Filed 11/14/18 Page 9 of 24

Whitney Groff, Esq.

McCalla Raymer, LLC

1544 Old Alabama Road
Roswell, GA 30076-2102
(America's Servicing Company)
First Class Mail

Arnold Gulkowitz, Esq.

Brian Goldberg

Dickstein Shapiro

1633 Broadway Lowr 2C2

New York, NY 10019

(Greenwich Capital Markets, Inc.; Royal Bank of Scotland)
First Class Mail

James Hardy

Galaxy Associates

1220 Ensenada Avenue
Laguna Beach, CA 92651
First Class Mail

A. Michelle Hart, Esq.

McCalla Raymer, LLC

1544 Old Alabama Road

Roswell, GA 30076-2102

(EMC Mortgage; CitiMortgage; America's Servicing Company)
First Class Mail

Phyllis A. Hayes

RMS

307 International Circle, Suite 270
Hunt Valley, MD 21030

EMC Corp, IBS

First Class Mail

Patrick Healy
Wilmington Trust Co.
1100 North Market Street
Rodney Square North
Wilmington, DE 19801
Hand Delivery

 
Case 07-11047-CSS

R. Karl Hill

Seitz Van Ogtrop & Green

222 Delaware Avenue, Suite 1500
Wilmington, DE 19801

Hand Delivery

Adam Hiller, Esq

Brian Arban, Esq.

Hiller & Arban

1500 North French Street, 2"¢ FI.
Wilmington, DE 19801

Hand Delivery

Frederick D. Holden, Jr

Orrick, Herrington & Sutcliffe LLP
405 Howard Street

San Francisco, CA 94105
(Indymac, Nomura)

First Class Mail

Nancy Hotchkiss, Esq.
Trainor Robertson

980 Fulton Avenue
Sacramento, CA 95825
(Cowifi Ironpoint)
First Class Mail

Mark T. Hurford, Esq.

Campbell & Levine, LLC

222 Delaware Avenue, Suite 1620
Wilmington, DE 19801
(Citigroup Global Markets Inc)
Hand Delivery

Internal Revenue Service
Insolvency Section

2970 Market Street

PO Box 7346

Philadelphia, PA 19101-7346
First Class Mail

Doc 11471 Filed 11/14/18 Page 10 of 24

Daniel K. Hogan, Esq.

The Hogan Firm

1311 Delaware Avenue
Wilmington, DE 19806
(Cutisha Cauthorne)

(Mark Watson & Kelly Watson)
First Class Mail

Lorraine McGowan, Esq.
51 West 52" St.

New York, NY 10019
(Nomura)

First Class Mail

Richard Holley, Esq.

Ogonna Atamoh, Esq.

Santoro Driggs Walch Kearney Holley & Thompson
400 South Fourth Street, 3rd Fl

Las Vegas, NV 89101

(Corporate Center V, LLC)

First Class Mail

James E. Huggett, Esq.

Sally E. Sobezyk, Esq.
Margolis Edelstein

300 Delaware Ave., Suite 800
Wilmington, DE 19801
Columbia River Bank

First Class Mail

Mark Indelicato, Esq.

Mark Power, Esq.

Jeffrey L. Schwartz, Esq.

Edward L. Schnitzer, Esq.

Hahn & Hessen LLP

488 Madison Avenue, 14th and 15th Floor
New York, NY 10022

(Official Committee of Unsecured Creditors)
First Class Mail

Jeanne Irving, Esq.

Hennigan Dorman

865 South Figueroa Street, Suite 2900
Los Angeles, CA 90017

First Class Mail

 
Case 07-11047-CSS

Daniel Israeli

Vantium Capital

9 West 57th St., 37th Floor
New York, NY 10019
First Class Mail

Laura e Jones, Esq.

Curtis Hehn, Esq.

Pachulski, Stang, Ziehl, Young & Jones LLP
919 N. Market Street, 17th Floor
Wilmington, DE 19899-8705

(IndyMac)

Hand Delivery

Lisa Hatfield, Esq.

Stern & Eisneberg Mid-Atlantic
500 Creek View Road, Suite 304
Newark, DE 19711

First Class Mail

Benjamin Hackman, Esq.

Office of the United States Trustee

J. Caleb Boggs Federal Building

844 King Street, Suite 2207 - Lockbox #35
Wilmington, DE 19801

Hand Delivery

Richardo |. Kilpatrick, Esq.

Attorneys for Orca Steel Processing, LLC
Leonora K. Baughman, Esq.

Kilpatrick & Associates

903 North Opdyke Road, Suite C

Auburn Hills, MI 48326

(Wayne County Treasurer)

First Class Mail

Shelley A. Kinseila, Esq.

Elliott Greenleaf

1105 N. Market Street, Suite 1700
Wilmington, DE 19801
(Wilmington Trust)

Hand Delivery

Doc 11471 Filed 11/14/18 Page 11 of 24

Martin E. Beeler, Esq.
Covington & Burling LLP
The New York Times Build.,
620 Eighth Avenue

New York, NY 10018
(Wilmington Trust)

First Class Mail

Lance N. Jurich, Esq.

Loeb & Loeb LLP

10100 Santa Monica Boulevard, Suite 2200
Los Angeles, CA 90067-4164

(Merrill Lynch)

First Class Mail

Steven W. Kelly, Esq.
Silver & DeBoskey
1801 York Street
Denver, CO 80206
Gateway Canyon, Inc.
First Class Mail

George Kielman, Esq.

Freddie Mac

8200 Jones Brance Drive - MS 202
McLean, VA 22102

First Class Mail

Steven K. Kortanek, Esq.

Kevin J. Mangan, Esq.

Womble Carlyle Sandridge & Rice PLLC
222 Delaware Avenue, Suite 1500
Wilmington, DE 19801

(CSFB)

Hand Delivery

 
Case 07-11047-CSS Doc11471 Filed 11/14/18 Page 12 of 24

Hersh Kozlov

WolfBlock LLP

1940 Route 70 70 East, Suite 200
Cherry Hill, NJ 08003

(Bancorp)

First Class Mail

Adam G. Landis, Esq
Matthew B. McGuire, Esq.
Landis Rath & Cobb LLP

919 Market Street, Suite 600
Wilmington, DE 19801
(JPMorgan Chase Bank, N.A.)
Hand Delivery

Timothy Law

2500 One Liberty Place
Reed Smith LLP

1650 Market Street
Philadelphia, PA 19103
First Class Mail

Kimberly E. Lawson, Esq

Reed Smith LLP

1201 Market Street

Suite 1500

Wilmington, DE 19801

(GE Capital Information; ZC Real Estate Tax Solutions)
Hand Delivery

Thomas J. Leanse, Esq.

Dustin P. Branch

Katten Muchin Rosenman

2029 Century Park East, Suite 2600
Los Angeles, CA 90067

(RREEF Management Company)
First Class Mail

John Krigsman

First American Capital LLC
4817 6th St.

Boulder, CO 80304

First Class Mail

Jeff Kurtzman, Esq.

Klehr Harrison Harvey Branzburg & Ellers, LLP
919 Market Street, Suite 1000

Wilmington, DE 19801

Goldman Sachs

CGIC

Hand Delivery

Michael R. Lastowski, Esq.
Christopher M. Winter, Esq.
Duane Morris LLP

222 Delaware Avenue, Suite 1600
Wilmington, DE 19801

(Bear Stearns; Impac)

Hand Delivery

Barbara LaWall, Esq

Terri A. Roberts, Esq.

German Yusufov, Esq.

Pima County Civil Division

32 North Stone Avenue, Suite 2100
Tucson, AZ 85701

(Pima County)

First Class Mail

Elena P. Lazarou, Esq

Reed Smith LLP

599 Lexington Avenue, 27th Floor
New York, NY 10022

(GECC)

First Class Mail

Steven Lefkofsky, Esq.

28 W. Adams Ave, Suite 1500
Detroit, MI 48226

(Creditor Inner Workings)
First Class Mail

 
Case 07-11047-CSS

Raymond H. Lemisch, Esq.

Benesch Friedlander Coplan & Aronoff LLP
222 Delaware Avenue, Suite 810
Wilmingtont, DE 19801

(DDR Entities)

Hand Delivery

Jason Liberi, Esq.

Robert A. Weber, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square

P.O. Box 636

Wilmington, DE 19899

(Waterfield Shareholders)

Hand Delivery

Nancy F. Loftus, Esq.

Assistant County Attorney

Deprt of Tax Admin - Fairfax Co,

12000 Governmnet Center Parkway, Suite 549
Fairfax, VA 22035

First Class Mail

Michael Luskin, Esq.

Mitchell P. Hurley, Esq.
Hughes, Hubbard & Reed LLP
One Battery Park Plaza

New York, NY 10004

First Class Mail

effrey S. Margolin

Hughes Hubbard & Reed LLP
One Battery Park Plaza

New York, NY 10004
(Trustee to Lehman)

First Class Mail

Madison Martin, Esq.

Stites & Harbison PLLC

401 Commerce St., Suite 800
Nashville, TN 37219
(Suntrust Bank)

First Class Mail

Doc 11471 Filed 11/14/18 Page 13 of 24

Scott K. Levine, Esq

Platzer Swergold Karlin Levine Goldberg & Jaslow
1065 Avenue of Americas, 18th FI.

New York, NY 10018

De Lage Financial Services, Inc.

First Class Mail

Frederick Linfesty, Esq.

Iron Mountain Information Management
745 Atlantic Avenue

Boston, MA 02111

First Class Mail

Gaston P. Loomis, Esq

Reed Smith LLP

1201 Market Street, Suite 1500
Wilmington, DE 19801
(GECC)

Hand Delivery

Gerard Luckman, Esq.

Silverman Perlstein & Acampora LLP
100 Jericho Quadrangle, Suite 300
Jericho, NY 11753

(American Corporate Record Center)
First Class Mail

Sean D. Malloy, Esq.

McDonald Hopkins Co., LPA

600 Superior Avenue East, Suite2 100

Cleveland, OH 44114

(Certain Participants of Non-Qualified Deferred Comp Plan)
First Class Mail

Michael Margoll, Esq.
Moss Codilis LLP

6782 S Potomac St., #175
Centennial, CO 80112
First Class Mail

Eloise May, Esq.

Wiles & Wiles

800 Kennesaw Avenue, NW, Suite 400
Marietta, GA 30060

(A- Colonial 300/500 Owner)

First Class Mail

 
Case 07-11047-CSS Doc 11471 Filed 11/14/18 Page 14 of 24

David McCall, Esq.

Gay McCall Isaacks Gordon & Roberts, P.C.
777 E. 15th Street

Plano, TX 75074

(Frisco ISD)

First Class Mail

Laura L. McCloud, Esq.

c/o Tennessee Attorney General's Office, Bankruptcy
Division

Tennessee Department of Labor & Workforce
Development-Unemployment Ins.

P.O. Box 20207

Nashville, TN 37202-0207

(Tennessee Department of Labor & Workforce
Development-Unemployment Ins.)

First Class Mail

Peter McGonigle

Fannie Mae

1835 Market Street, Suite 2300
Philadelphia, PA 19103

First Class Mail

Dana McRae

County of Santa Cruz

701 Ocean Street, Room 150
Santa Cruz, CA 95060

First Class Mail

Rachel B. Mersky, Esq.

Monzack Mersky McLauglin and Browder
400 Commerce Center, 1201 Orange Street
P.O. Box 2031

Wilmington, DE 19899-2031

(A-Colonial 300/500 Owner)

Hand Delivery

Mark Minuti, Esquire
Saul Ewing LLP

1201 N. Market Street
Wilmington, DE 19801
(Security Connections)
Hand Delivery

Robert A. McCall
Peabody & Arnold, LLP
600 Atlantic Ave.
Boston, MA 02210
(Champion & Asso.)
First Class Mail

Frank F. McGinn, Esq.

Bartlett Hackett Feinberg, P.C.

155 Federal Street, 9th Floor

Boston, MA 02110

(Iron Mountain Information Management, Inc.)
First Class Mail

Sari E. Meador

Tax Collector for Polk County, Florida
Office of Joe G. Tedder, CFC

P.O. Box 2016

Bartow, FL 33831

Pol County

First Class Mail

Richard Miller, Esq.

Robert Honeywell, Esq.

Kirkpatrick & Lockhart Preston Gates Ellis LLP
599 Lexington Avenue

New York, NY 10022

(Barclays Bank PLC and Barclays Capital)
First Class Mail

Christopher R. Momjian, Esquire
Senior Deputy Attorney General
Pennsylvania Attorney General's Office
21S. 12th Street, 3rd Floor
Philadelphia, PA 19107-3603

First Class Mail

 
Case 07-11047-CSS

Lee Mondshein, Esq.

445 Broad Hollow Road, Suite 334
Melville, NY 11747

(Hauppauge Woodlands Asso.)
First Class Mail

Martin A. Mooney

Deily, Mooney & Glastetter, LLP
8 Thurlow Terrace

Albany, NY 12203

(DCFS Trust)

First Class Mail

Eric K. Moser, Esq

Wilbur F. Foster, Jr., Esq.

Milbank Tweed Hadley & McCloy, LLP
1 Chase Manhattan Plaza

New York, NY 10005-1413

(ABN AMRO Bank)

First Class Mail

Guy Moss, Esq.
Riemer & Braunstein
Three Center Plaza
Boston, MA 02108
(Sovereign Bank)
First Class Mail

Janice D. Newell

Cecil Ingram

ADA County Treasurer

200 W. Front Street, Room 3191
Boise, ID 83702

First Class Mail

Doc 11471 Filed 11/14/18 Page 15 of 24

Norman Monhait, Esquire

Camella Keener, Esq.

Rosenthal Monhait & Goddess

919 Market St./Ste. 1401 Mellon Bank Ctr

P.O. Box 1070

Wilmington, DE 19899

(Kodiak Funding LP; B&M Management Corp, Federal Home Loan
Bank of Chicago, Indianapolis and Boston)

Hand Delivery

Jeanne Morton

McCalla Raymer

1544 Old Alabama Road
Roswell, GA 30076
(America's Servicing Co.)
First Class Mail

Christopher B. Mosley, Esq
City of Fort Worth

1000 Throckmorton Street
Fort Worth, TX 76102

City of Fort Worth

First Class Mail

David M. Neumann, Esq

Benesch, Friedlander, Coplan & Aronoff LLP
2300 BP Tower

200 Public Square

Cleveland, OH 44114-2378

(DDR Entities)

First Class Mail

Jeffrey J. Newton, Esq.

Hollie N. Hawn, Esq.

County Attorney for Broward County

115 South Andrews Ave., Suite 423

Governmental Center

Fort Lauderdale, FL 33301

(Broward County Revenue Collection Division, Bankruptcy &
Litigation Section)

First Class Mail

Jami B. Nimeroff, Esq.

Brown Stone Nimeroff LLC

901 North Market Street, Suite 1300
Wilmington, DE 19801

(Microsoft)

Hand Delivery

 
Case 07-11047-CSS

Stephanie Noble-Tickle, Esq.
Sally E. Sobezyk, Esq.
Margolis Edelstein

300 Delaware Ave., Suite 800
Wilmington, DE 19801

First Class Mail

William Novotny, Esq.

Mariscal, Weeks, McIntyre & Freidiander, P.A.
2901 N. Central Avenue, Suite 200

Phoenix, AZ 85012

(Waterfall Shopping Center, Inc.)

First Class Mail

Kathleen O'Connell, Esq.
Suntrust Bank

303 Peachtree Street, 36th FI.
Mail Code 0662

Atlanta, GA 30308

(Suntrust Bank)

First Class Mail

Harold Olsen, Esquire

Stroock & Stroock & Lavan, LLP
180 Maiden Lane

New York, NY 10038

(Morgan Stanley)

First Class Mail

Andrew Petrie, Esq.
Ballard Spahr LLP

1225 17" St., Suite 2300
Denver, CO 80202
(CitiMortgage)

First Class Mail

Marc Phillips, Esq

Manion Gaynor & Manning LLP
1007 North Orange Street, 10” FI.
Wilmington, DE 19801

(Los Angeles County Treasurer)
Hand Delivery

Doc 11471 Filed 11/14/18 Page 16 of 24

North Fork

Attn: Michael Weisbrod
275 Broadhollow Road
Melville, NY 11747
(Bank)

First Class Mail

Larry J. Nyhan, Esq.
Matthew Clemente, Esq.
David Hall, Esq.

Sidley Austin LLP

One South Dearborn
Chicago, IL 60603
Societe Generale

First Class Mail

Joseph O'Neil, Esq.

Reed Smith LLP

1201 Market Street, Suite 1500
Wilmington, DE 19801
(GMAC)

Hand Delivery

Ricardo Palacio, Esq.

Ashby & Geddes

500 Delaware Avenue, 8th Floor
Wilmington, DE 19899

(United Guaranty Services, Inc.)
Hand Delivery

Peter S. Partee, Esq

Scott H. Bernstein, Esq.
Hunton & Williams

200 Park Avenue, 53rd Floor
New York, NY 10166-0136
(Calyon)

First Class Mail

John Philip, Esq.

Crislip, Philip & Asso.

4515 Poplar Avenue, Suite 322
Memphis, TN 38117

First Class Mail

Dana S. Plon, Esq.

Sirlin Gallogly & Lesser, P.C.
123 S. Broad St., Suite 2100
Philadelphia, PA 19109
Fidelity Court Associates
First Class Mail

 
Case 07-11047-CSS

Thomas J. Polis, Esq.

Polis & Associates

19800 MacArthur Boulevard
Suite 1000

Irvine, CA 92612

(Rexco, LLC)

First Class Mail

Susan D. Profant, CFCA, CLA, Paralegal

c/o Ken Burton, Jr., Manatee County Tax Collector
819 U.S. 301 Blvd. West

P.O. Box 25300

Bradenton, FL 34206-5300

(Ken Burton, Jr., Manatee County Tax Collector)
First Class Mail

Gary Ravert, Esq.

Lance Rothenberg
McDermott, Will & Emery
340 Madison Avenue

New York, NY 10173
(Michael Strauss)

First Class Mail

Michael Reed, Esq.

McCreary, Veselka, Bragg & Allen, P.C.
P.O. Box 1269

Round Rock, TX 78680

(County of Denton)

First Class Mail

Michael Reynolds, Esq.
Snell & Wilmer LLP

600 Anton Blvd., Suite 1400
Costa Mesa, CA 92626
(Galaxy Associates)

First Class Mail

Christine Roberts, Esq.

Olson Cannon Gormley & Desruisseaux
9950 West Cheyenne avenue

Las Vegas, NV 89129

(Clark County)

First Class Mail

Doc 11471 Filed 11/14/18 Page 17 of 24

Mark Politan, Esq

Court Plaza North

Cole, Schotz, Meisel, Forman & Leonard, P.A.
25 Main Street

Hackensack, NJ 07601

(Drew & Rogers)

Hand Delivery

Shawn Rediger, Esq.
Williams Kastner & GIbbs
601 Union Street, Suite 4100
Seattle, WA 98101

(Seattle Office Bellefield)
First Class Mail

Patrick J. Reilley, Esq

Cole, Schotz, Meisel, Forman & Leonard, P.A.
500 Delaware Avenue, Suite 1400
Wilmington, DE 19801

Hand Delivery

Richard W. Riley, Esq.

Duane Morris LLP

222 Delaware Avenue, Suite 1600
Wilmington, DE 19801

Impac; Bear Stearns

Hand Delivery

Erin L. Roberts, Esq.

Womble Carlyle Sandridge & Rice PLLC
8065 Leesburg Pike, Fourth Floor
Tysons Corner, VA 22182

(Triad Guaranty Insurance Corp.)

First Class Mail

 
Case 07-11047-CSS

Robert J. Rosenberg, Esq.

Noreen A. Kelly-Najah, Esq.

George Royle, Esq.

Michael J. Riela, Esq.

Latham & Watkins LLP

885 Third Avenue, Suite 1000

New York, NY 10022

(Lehman Bros., Aurora Loan Services)
First Class Mail

Nixon Peabody, LLP

One Embarcadero Center, 18th Floor
San Francisco, CA 94111-3600
(Deutsche Bank)

First Class Mail

Samuel Rudman, Esq.

David Rosenfeld, Esq.

Coughlin Stoia Geller Rudman & Robbins LLP
58 South Service Road, Suite 200

Melville, NY 11747

(institutional Investors Group)

First Class Mail

Scott Saham

Ivy T. Ngo, Esq.

Robbins Geller Rudman & Dowd
655 West Broadway, Suite 1900
San Diego, CA 92101

First Class Mail

Doc 11471 Filed 11/14/18 Page 18 of 24

Robert H. Rosenbaum, Esq.

M. Evan Meyers

Meyers, Rodbell & Rosenbaum, P.A.
6801 Kenilworth Ave., Suite 400
Berkshire Building

Riverdale Park, MD 20737-1385
(Charles County; Prince George County)
First Class Mail

Stephen W. Rosenblatt, Esq.

Butler, Snow, O'Mara, Stevens & Cannada, PLLC
P.O. Box 22567

Jackson, MI 39225

(FNC, Inc.)

Facsimile

Frederick B. Rosner, Esq

The Rosner Law Group

824 N. Market Street
Wilmington, DE 19801

(De Lage Landen; Bear Stearns)
Hand Delivery

Vadim Rubinstein, Esq.
Loeb & Loeb

345 Park Avenue

New York, NY 10154
Merrill Lynch

First Class Mail

Rumph

IKON Office Solutions

3920 Arkwright Road, Suite 400
Macon, GA 31210

(IKON Office Solutions, Inc.)
First Class Mail

Thomas Salerno, Esq.

Two Renaissance Square

Squire Sanders & Dempsey L.L.P.
40 North Central Avenue, Suite 2700
Phoenix, AZ 85004

First Class Mail

 
Case 07-11047-CSS

Brian D. Salwowski, Esq.

Deputy Attorney General

Indiana Dept. of Revenue

Indiana Government Center South, Fifth Floor
302 West Washington Street

Indianapolis, IN 46204-2770

(indiana Department of Revenue)

First Class Mail

Charles Sawyer, Esq.

Dorsey & Whitney

50 South Sixth St., Suite 1500
Minneapolis, MN 55402
(U.S. Bank)

First Class Mail

Eric Lopez Schnabel, Esq.
300 Delaware Avenue
Wilmington, DE 19801
(U.S. Bank National Asso.)
Hand Delivery

Patricia Schrage, Esq.

Securities and Exchange Commission
3 World Financial Center, Room 400
New York, NY 10281

First Class Mail

Secretary of State
Franchise Tax

Division of Corporations
401 Federal Street

PO Box 898

Dover, DE 19903

First Class Mail

Stephen B. Selbst, Esq.
McDermott, Will & Emery
340 Madison Avenue

New York, NY 10173
(WestLB AG)

First Class Mail

Doc 11471 Filed 11/14/18 Page 19 of 24

Steven D. Sass, Esq.

307 International Circle, Suite 270
Hunt Valley, MD 21030

(Plan Trustee)

First Class Mail

Todd C. Schiltz, Esquire
Drinker Biddle & Reath

1100 N. Market Street, #1000
Wilmington, DE 19801
(Wells Fargo)

Hand Delivery

Lisa Schweitzer, Esq.

Cleary Gottlieb Steen & Hamilton
One Liberty Plaza

New York, NY 10006

(Goldman Sachs)

First Class Mail

Barry N. Seidel

King & Spalding LLP

1185 Avenue of the Americas
New York, NY 10036

(CIFG Assurance)

First Class Mail

Michael R. Sew Hoy

Civil Division

U.S. Department of Justice

1100 L. Street, N.W., Room 10048
Washington, DC 20005

(Federal Housing Administration)
First Class Mail

 
Case 07-11047-CSS

Russell C. Silberglied, Esq.
Christopher Samis, Esq.
Richards, Layton & Finger, P.A.
One Rodney Square

P.O. Box 551

Wilmington, DE 19899

(Bank of New York)

Hand Delivery

Andrew Silverstein, Esq.
Laurie Binder, Esq.
Seward & Kissel

One Battery Park Plaza
New York, NY 10004
(Deutsche Bank)

First Class Mail

Robert P, Simons, Esq.
Reed Smith Centre
Reed Smith LLP

225 Sth Ave.
Pittsburgh, PA 15222
(GMAC)

First Class Mail

Ellen W. Slights, Esq.

Assistant United States Attorney
US. Attorney's Office

1007 Orange Street, Suite 700
PO Box 2046

Wilmington, DE 19899

Hand Delivery

Karen Stapleton

Assistant County Attorney
One Harrison Street, S.E.
5th Floor

Leesburg, VA 20175
(County of Loudoun, VA)
First Class Mail

Doc 11471 Filed 11/14/18 Page 20 of 24

R. Stephen McNeill, Esq.

Potter Anderson & Corroon LLP
1313 N. Market Street, 6th Floor
P.O. Box 951

Wilmington, DE 19899

Bank of America

Hand Delivery

Christopher P. Simon, Esq.
Cross & Simon, LLC

913 North Market Street, 11th FI.
Wilmington, DE 19801

Hand Delivery

Linda Singer

1100 New York Ave., NW
Cohen Milstein

Suite 500, West Tower
Washington, DC 10005
(Borrowers Committee)
First Class Mail

Claudia Z. Springer, Esq.
Reed Smith LLP

2500 One Liberty Place

1650 Market Street
Philadelphia, PA 19103-7301
(GMAC)

First Class Mail

Leroy Smith, Esq.

John Polich, Esq.

800 South Victoria Ave., L/C 1830
Ventura, CA 93009

(Ventura County)

First Class Mail

State of Maryland

Office Unemployment Ins./Litigation and Prosecution Dept.
1100 North Eutaw St., Room 401

Baltimore, MD 21201

First Class Mail

 
Case 07-11047-CSS

Ms. Catherine Steege
Jenner & Block

330 N. Wabash Avenue
Chicago, IL 60611
(Fannie Mae)

First Class Mail

David Stoelting

Securities and Exchange Commission
3 World Financial Center, Room 400
New York, NY 10281

First Class Mail

Stacey Suncine

Peter Ashcroft, Esq.
Bernstein Law Firm
Suite 2200 Gulf Tower
Pittsburgh, PA 15219
(Duquesne Light Co.)
First Class Mail

Eric M. Sutty, Esq.

Fox Rothschild

919 North Market Street, Suite 1600
Wilmington, DE 19801

(Natixis Real Estate)

Hand Delivery

Tina Moss, Esq.

Perkins Coie LLP

30 Rockefeller Plaza, 25" Floor
New York, NY 10112

First Class Mail

Doc 11471 Filed 11/14/18 Page 21 of 24

Steve Stennett, Esq.

Jones Day

2727 North Harwood Street
Dallas, TX 75201

First Class Mail

Ralph Stone, Esq.

Thomas Ciarlone, Esq.

Shalov Stone & Bonner LLP

260 Madison Ave., FI 17

New York, NY 10016

(Foster, Anderson, McBride, Hollingsworth, Fitzgerald, Meketa)
First Class Mail

William D. Sullivan, Esq.

Elihu E. Allinson, III

William D. Sullivan, LLC

901 N. Market Street, Suite 1300
Wilmington, DE 19801
(Norman Loftis)

Hand Delivery

Josh Sussberg, Esq.
Kirkland & Ellis

601 Lexington Avenue
New York, NY 10022
(Citigroup Global)
First Class Mail

William F. Taylor, Jr
Renaissance Centre
McCarter & English, LLP
405 N. King Street, 8th FI.
Wilmington, DE 19801
(Verizon Business Global)
Hand Delivery

 
Case 07-11047-CSS

Nicholas I. Timko, Esq.
20 Vesey Street, Suite 300
New York, NY 10007
(Caldwell)

First Class Mail

Franklin Top, III, Esq.
Chapman and Cutler LLP
111 West Monroe St.
Chicago, IL 60603
(Wells Fargo)

First Class Mail

Jeffrey Waxman, Esq.

Morris James LLP

500 Delaware Avenue, Suite 1500
PO Box 2306

Wilmington, DE 19899

Hand Delivery

Stephen Weisbrod, Esq

W. Hunter Winstead

Gilbert LLP

1100 New York Ave., NW
Suite 700

Washington, DC 20005-3987
(Borrower Committee)

First Class Mail

Doc 11471 Filed 11/14/18 Page 22 of 24

Christina Thompson, Esq
Connolly Bove Lodge & Hutz LLP
The Nemours Building

1007 North Orange Street
Wilmington, DE 19899

(nland US Management, LLC)
Hand Delivery

Marikae Toye

Deputy Attorney General

New Jersey Attorney General's Office
R.J. Hughes Justice Complex

PO Box 106

Trenton, NJ 08625

First Class Mail

Stephen Weisbrod, Esq

W. Hunter Winstead

Gilbert LLP

1100 New York Ave., NW
Suite 700

Washington, DC 20005-3987
(Borrower Committee)

First Class Mail

Christopher A. Ward, Esq.

Polsinelli Shalton Flanigan Suelthaus PC
222 Delaware Avenue, Suite 1101
Wilmington, DE 19801

(McLain Partners; B. Frimmel)

Hand Delivery

John Weaver, Esq.

Capehart & Scatchard

831 North Tatnall St., Suite 200
Wilmington, DE 19801

Banc of America Leasing
Hand Delivery

Peter Weinstock

Hunton & Williams LLP

1445 Ross Avenue, Suite 3700
Dallas, TX 75202

(Bancorp)

First Class Mail

 
Case 07-11047-CSS Doc11471 Filed 11/14/18 Page 23 of 24

Gilbert B. Weisman, Esq.

(American Express Travel Related Svcs Co Inc Corp Card)
Becket and Lee LLP

P.O, Box 3001

Malvern, PA 19355

(American Express Travel Related Svcs Co Inc Corp Card)
(American Express Bank)

First Class Mail

Elizabeth Weller, Esq.

Linebarger Goggan Blair Pena & Sampson LLP
2777 N. Stemmons Freeway, Suite 1000
Dallas, TX 75207

(Dallas County)

First Class Mail

Bradley Johnson

Deputy District Attorney
35 East 500 South

Salt Lake City, UT 84111
First Class Mail

Bruce Wilson, Esq.

Thomas T. Roubidoux, Esq.

Kutak Rock LLP

1650 Farnam St.

Omaha, NE 68102

(Financial Guaranty Insurance Corporation)
First Class Mail

Jonathan Winnick, Esq.
Bernstein Shur

100 Middle Street
Portland, ME 04104
First Class Mail

Karon Wright, Esq.
Travis County Attorney
P.O. Box 1748

Austin, TX 78767
First Class Mail

David Weiss

Reed Smith LLP

101 Second Street, Suite 1800
San Francisco, CA 94105
(Countrywide Bank)

First Class Mail

Duane Werb, Esq.

Werb & Sullivan

300 Delaware Avenue, Suite 1300

P.O. Box 25046

Wilmington, DE 19801

(Elvin and Phyllis Valenzuela (Creditors))
(LaSalle Bank)

Hand Delivery

Michael G. Wilson, Esq.

Jason W. Harbour, Esq.

Hunton & Williams

Riverfront Plaza, East Tower, 951 East Byrd Street
Richmond, VA 23219

Calyon, ZC Real Estate Tax Solutions

First Class Mail

Amanda M. Winfree

William P. Bowden, Esq.

Ashby & Geddes, P.A.

500 Delaware Avenue, 8th Floor
Wilmington, DE 19899

(DB Structured; Lehman Bros.)
Hand Delivery

Donald A. Workman, Esq.
Jeffrey M. Sullivan, Esq.

Baker & Hostetler, LLP

1050 Connecticut Avenue, N.W.
Suite 1100

Washington, DC 20036
(Fidelity National)

(Mainstay Funds)

First Class Mail

William G. Wright, Esq.

John Weaver, Esq.

Capehart & Scatchard

8000 Midlantic Drive, Suite 300S
Mount Laurel, NJ 08054

(Banc of America Leasing)

First Class Mail

 
Case 07-11047-CSS

William G. Wright, Esq.

Capehart & Scatchard, P.A.

8000 Midlantic Drive, Ste 300 S
Mount Laurel, NJ 08054

(Banc of America Leasing & Capital)
First Class Mail

Craig Ziady

Cummings Properties, LLC
200 West Cummings Park
Woburn, MA 01801

First Class Mail

Katherine A. Stefanou, Esq.

Bernstein, Litowitz, Berger & Grossmann
1251 Avenue of the Americas

New York, NY 10019

First Class Mail

Ramesh Singh

c/o Recovery Management Systems
Financial Controller

25 SE 2™ Ave., Suite 1120

Miami, FL 33131

First Class Mail

Eric Jason Spett, Esq.

Homeward Residential Inc. (a/k/a) Ocwen)
1525 S. Belt Line Road

Coppell, TX 75019

First Class Mail

Francis Laryea, Esq.

RAS Crane, LLC

10700 Abbott’s Bridge Road, Suite 170
Duluth, GA 30097

First Class Mail

Doc 11471 Filed 11/14/18 Page 24 of 24

Kenneth S. Yudell, Esq.

Joseph Aronauer, Esq.

Aronauer, Goldfarb, Silas & Re, LLP
60 E. 42". Stre, Suite 1420

New York, NY 10165

(Park National)

First Class Mail

Charles Ziegler, Esq.
1030 Lafayette St.
PO Box 53513
Lafayette, LA 70505
Barbara Adams
First Class Mail

W. Joe Wilson, Esq.

Travelers Casualty and Surety Company
One Tower Square, 282A

Hartford, CT 06183

First Class Mail

Manager of AHM SPV [I or ITI], LLC = AHM SPV [I or ITY],
LLC

c/o Corporation Service Company

2711 Centerville Road, Suite 400

Wilmington, DE 19808

First Class Mail

 
